DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/21 has been entered.
Claim Objections
Claim 4 is objected to because of the following informalities:  
It appears “a circular cone, an elliptical cone” should be --a circular core or an elliptical cone--.
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moisio (WO 2008/135634 A1).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
With regard to claim 1: Moisio discloses a structural connector (fig. 3) consisting essentially of at least one spigot (1) and at least one socket (13), wherein a portion of the at least one spigot (1) is 
With regard to claim 2: Moisio discloses that the tapered portion of the spigot (1) is a cone, a frustum or is curved (fig. 3).
With regard to claim 4: Moisio discloses the cone (tapered portion) is a circular cone (fig. 3)
With regard to claim 5: Moisio discloses that the tapered portion of the spigot (1) is frusto-conical and at least a portion of the socket (13) is a complimentary frusto-conical configuration.
With regard to claim 8: Moisio discloses that the connector comprises at least one beam (3), the said at least one beam (3) thereof extending substantially perpendicularly to the longitudinal axes of the spigot (1) and socket (13) (fig. 3).
With regard to claim 10: Moisio discloses the spigot comprises an annular ridge (A) at an end distal to the tapered portion to facilitate the connection of the spigot (1) to a column or a beam (fig. 3).  Note that the angular ridge (A) of the spigot is of a diameter substantially the same size as the diameter of the socket, thus allowing for a friction fit upon insertion.

    PNG
    media_image1.png
    705
    815
    media_image1.png
    Greyscale

Fig. 3: Moisio (WO 2008/0135634)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moisio (WO 2008/135634 A1).
With regard to claim 9: Moisio does not disclose that the length of the spigot is between one and two times the maximum width of the beam connected to the spigot.

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
With regard to claims 14-16: Moisio does not disclose the complimentary connection between the spigot and the socket provides a snug fit with an annular clearance between the spigot and the socket of less than 2mm, 1 mm or 0.5 mm.
Before the effective filing date of the claim invention, one of ordinary skill in the art would have good reason to pursue the known options within his or her technical grasp, as the selected option was one of a finite number of available clearances to allow for ease of insertion while providing a desired degree of securement between the socket and spigot via frictional fit. Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing date of the claimed invention.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moisio (WO 2008/135634 A1) in view of Weber (US 2,133,065).
With regard to claim 3: Moisio does not disclose that the curved tapered portion of the spigot is a dome.
However, Weber discloses a curved tapered portion of a spigot (C, coupling rod) being a dome (left distal end) for reception in a socket of a complementary shape (figs. 1-2 ).
It would have been an obvious matter of design choice to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structural connector of Moisio to have the shape of the curved tapered portion of the spigot be a dome with the socket being a complementary shaped such taught by Weber in order to provide a connection having no shaped edges allowing for ease of insertion.  Such a combination, to one of ordinary skill in the art, would have a reasonable expectation of success, and would be based on ordinary skill and common sense before the effective filing dating of the claimed invention.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moisio (WO 2008/135634 A1) in view of Cawthon (US 5,555,681).
With regard to claim 7:  Moisio does not disclose that the connector is provided with two sockets adapted to receive two spigots.
However, Cawthon discloses a connector provided within two sockets (opening in connectors 22) adapted to receive two spigots (receiving studs 18 and rafters 20) (figs. 1-2 and 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connector of Moisio to have more than one socket such as taught by Cawthon in order to provide a means for allowing more than one spigot to be connected thereto for a desired configuration.  
Response to Arguments

The objection of claims 8-9 has been withdrawn in view of the amendment filed 6/2/21.
The rejection of claims 1-5, 7-10 and 14-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/2/21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633